UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04706 Templeton Income Trust (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. Templeton Constrained Bond Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Templeton Emerging Markets Bond Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Templeton Global Bond Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Templeton Global Total Return Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Templeton International Bond Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Income Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
